Order directing the appellants to rescind a resolution purporting to revoke a permit previously granted by them for the conversion of a commercial garage for use as a public garage in the city of New Rochelle, unanimously affirmed, with fifty dollars costs and disbursements. The appellants were without power to modify or revoke the permit theretofore granted. If a violation of the zoning ordinance exists on the respondent’s premises, the statutes specify the method of bringing about an abatement thereof and indicate the official empowered to act. (Matter of Carpenter v. Grab, 257 App. Div. 860.) Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.